According to appellee's testimony, appellant's truck was traveling on the left side of the road, without lights. As it neared appellee's approaching automobile, proceeding in the opposite direction, the truck swerved to the proper side of the road. The rear of the truck struck the front of appellee's car obliquely. *Page 164 
Appellant contends that the doctrine of incontrovertible physical facts refutes appellee's story of the accident, the reason being that a collision between two vehicles proceeding in opposite directions would cause them, not to wedge together, with appellee's car being pulled completely around, as was here alleged, but to recoil. Obviously this is simply an ordinary factual question relating to the manner of the particular accident which the jury must decide. The accident could have occurred as appellee relates, and it is therefore a jury question. The doctrine of incontrovertible physical facts has no application here.
Judgment affirmed.